Citation Nr: 1632484	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for right shoulder tendonitis, rotator cuff injury with scar, currently evaluated as noncompensable prior to August 1, 2012, as 10 percent disabling prior to March 18, 2014, and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for status post total left knee replacement with scar (previously rated as degenerative joint disease of the left knee, right Achilles Tendon and Os Calcis, DC 5010), evaluated as 20 percent disabling prior to April 1, 2014, and as 30 percent disabling thereafter.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2014, the Veteran cancelled his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In an April 2014 rating decision, the RO granted an increased rating of 20 percent for right shoulder tendonitis, rotator cuff injury with scar, effective March 18, 2014.  The issue of an increased rating for right shoulder tendonitis, rotator cuff injury with scar remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected bilateral knee disability and right shoulder disability was conducted over two years ago, in March 2014.  In a June 2014 statement, the Veteran, through his representative, asserted that the VA examinations conducted in March 2014 do not
accurately portray the current disability picture for his service-connected bilateral knee disability or his service-connected right shoulder disability, nor were they complete examinations.  See June 2014 Statement of Representative in Appeals Case.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of possible increased symptomatology, new VA examinations are warranted to determine the current severity of the Veteran's bilateral knee and right shoulder disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for an examination to determine the current nature and severity of his service-connected left and right knee disabilities.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should indicate the nature and severity of all manifestations of each disability.
Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies. 

The examiner should specifically report the ranges of left and right knee flexion and extension in degrees, as well as whether either knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.
The examiner should also identify any scars associated with the left knee disability.  For any scars present, the examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful.  The examiner should also determine whether the scar causes any functional limitations and whether there are any neurological or orthopedic abnormalities related to the scar about the right acromioclavicular joint region.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Then, schedule the Veteran for an examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.
The examiner should indicate the nature and severity of all manifestations of the right shoulder disability.

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies. 

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

The examiner should also identify any scars associated with the right shoulder disability.  For any scars present, the examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful.  The examiner should also determine whether the scar causes any functional limitations and whether there are any neurological or orthopedic abnormalities related to the scar about the right acromioclavicular joint region.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

